Case: 3:16-cr-00059-WHR-MRM Doc #: 60 Filed: 10/23/20 Page: 1 of 5 PAGEID #: 197




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,            :       Case No. 3:16-cr-059
                                                             Also 3:20-cv-430

                                                             District Judge Walter H. Rice
       -   vs   -                                            Magistrate Judge Michael R. Merz

DANIEL E. JONES,

                               Defendant.            :



                       REPORT AND RECOMMENDATIONS


        This criminal case is before the Court upon the filing of a pro se Motion to Vacate under

28 U.S.C. § 2255 by Defendant Daniel E. Jones (ECF No. 58) As with all other collateral attacks

on criminal judgments filed at the Dayton location of Court, it has been referred to the undersigned

under General Order Day 13-01.

       The Motion to Vacate is before the Court for initial review pursuant to Rule 4(b) of the

Rules Governing § 2255 Proceedings which provides:

                The judge who receives the motion must promptly examine it. If it
                plainly appears from the motion, any attached exhibits, and the
                record of prior proceedings that the moving party is not entitled to
                relief, the judge must dismiss the motion and direct the clerk to
                notify the moving party. If the motion is not dismissed, the judge
                must order the United States to file an answer, motion, or other
                response within a fixed time, or take other action the judge may
                order.


                                                 1
Case: 3:16-cr-00059-WHR-MRM Doc #: 60 Filed: 10/23/20 Page: 2 of 5 PAGEID #: 198




Litigation History



       Having waived preliminary examination, Jones was indicted by a grand jury for this

District on April 26, 2016 (Indictment, ECF No. 19) on charges of conspiracy to distribute fentanyl

(Count One), possession of fentanyl with intent to distribute (Count Two), possessing a firearm in

furtherance of a drug trafficking crime (Count Three), and possessing a firearm in and affecting

interstate commerce, having previously been convicted of a felony (Count Four).

       On April 4, 2017, Jones entered into a plea agreement with the United States under which

he would plead guilty to Counts Two and Four and the other two counts would be dismissed (Plea

Agreement, ECF No. 41). On January 4, 2018, District Judge Rice imposed a sentence of 144

months on Count Two and sixty months on Count Four, to be served concurrently (Minutes, ECF

No. 53; Judgment, ECF No. 54). Jones took no appeal, so his conviction became final when his

time to appeal expired January 14, 2018. Aside from a Motion for Compassionate Release, nothing

further was filed in the case until Jones deposited his § 2255 Motion in the prison mail on October

19, 2020.



                                            Analysis



               Motions to Vacate under 28 U.S.C. § 2255 are subject to a one-year statute of

limitations. 28 U.S.C. § 2255(f) provides

               A one-year statute of limitations shall apply to a motion under this
               section. The limitations period shall run from the latest of –

               (1) the date on which the judgment of conviction becomes final;



                                                2
Case: 3:16-cr-00059-WHR-MRM Doc #: 60 Filed: 10/23/20 Page: 3 of 5 PAGEID #: 199




               (2) the date on which the impediment to making a motion created by
               government action in violation of the Constitution or laws of the
               United States is removed, if the movant was prevented from making
               a motion by such governmental action;

               (3) the date on which the right asserted was initially recognized by
               the Supreme Court, if that right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (4) the date on which the facts supporting the claim or claims
               presented could have been discovered through the exercise of due
               diligence.


       One year from the date judgment became final in this case would have been January 14,

2019. Because Jones’ Motion was not filed until October 19, 2020, it is barred by § 2255(f)(1)

unless it comes within a later starting date.

       Jones relies on Rehaif v. United States, 588 U.S. ___, 139 S. Ct. 2191 (2019), decided June

21, 2019, which he says entitles him to relief because he was not informed at the time of his guilty

plea that two of the elements needed to be proved for a conviction under 18 U.S.C. § 922(g)(1) are

that a defendant knew he possessed a firearm and knew that he belonged to a class of persons

prohibited by the statute from possessing a firearm (Motion, ECF No. 58, PageID 192).

       Although the plea colloquy in this case has not been transcribed, the Statement of Facts

attached to the Plea Agreement belies Jones’s claim. In it he admitted he possessed a firearm and

that he had been convicted of a felony (Statement of Facts, ECF No. 41, PageID 101). One can

not truthfully admit one possessed a firearm or had been convicted of a felony unless one knows

those facts. The fact that neither his attorney nor the Court told him in April 2017 that two years

later the Supreme Court would clarify the mens rea element of § 922(g) is immaterial when the

elements are proved by his own counseled admission in open court.


                                                 3
Case: 3:16-cr-00059-WHR-MRM Doc #: 60 Filed: 10/23/20 Page: 4 of 5 PAGEID #: 200




       Jones also relies on United States v. Gary, 954 F.3d 194 (4th Cir. 2020). However,

precedent form the Fourth Circuit is not binding here in the Sixth Circuit.

       Therefore Jones’ claim under Rehaif is without merit. The claim is also untimely. It was

not filed within one year of judgment. Rehaif itself did not re-start the statute of limitations because

it did not, in the words of § 2255(f)(3) announce a new right which the Supreme Court made

retroactive to cases on collateral attack. In fact, the Rehaif opinion does not discuss retroactivity

at all. And even if Rehaif had re-started the statute, Jones waited a year and four months after

Rehaif was decided to file his Motion.



Conclusion



       Accordingly, it is respectfully recommended that Jones’ § 2255 Motion be dismissed with

prejudice as without merit and barred by the statute of limitations. Because reasonable jurists

would not disagree with this conclusion, it is also recommended that Petitioner be denied a

certificate of appealability and that the Court certify to the Sixth Circuit that any appeal would be

objectively frivolous and should not be permitted to proceed in forma pauperis.



October 23, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                   4
Case: 3:16-cr-00059-WHR-MRM Doc #: 60 Filed: 10/23/20 Page: 5 of 5 PAGEID #: 201




                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                5
